Per Curiam.
The writ in this case was allowed to determine the validity of an attachment of a lot of tobacco products claimed to have been converted by the defendant to his own use.
Plaintiff in his brief asks to have the writ dismissed as having been issued in violation of a stipulation at the hearing .that if the then pending motion to quash the writ should be denied the defendant would “appear generally and ask for service of a complaint.”
If the defendant enter a general appearance it is a waiver of legality of issuance of the writ, and it will not be quashed. Moore v. Richardson, 65 N. J. L. 531; 47 Atl. Rep. 424, and the case proceeds as though begun by summons. Section 16, Attachment act, Pamph. L. 1901, p. 164; 1 Comp. Stat., p. 140. Here the parties stipulated that if the motion to quash (then pending) be denied the defendant would enter a general appearance, carrying with it of course all its legal implications. The motion was denied and the parties should be compelled to carry out their agreement, made in writing and filed in the cause.
The writ is dismissed, with costs.